Citation Nr: 0908463	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  08-36 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from October 1972 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Buffalo, New 
York, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran, through his representative, contacted the Board 
in January 2009 and requested that he be scheduled for a 
video conference hearing at the RO before a Veterans Law 
Judge.  This request is timely, in that it was received 
within 90 days of certification of the appeal to the Board.  
38 C.F.R. § 20.1304(a) (2008).  Video hearings are scheduled 
by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing with a Veterans Law 
Judge from the RO in accordance with 
applicable provisions.  If appellant 
decides he no longer desires a hearing, 
he should withdraw the request in writing 
to the RO.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




